 



Exhibit 10.2
Seventh Extension Agreement
This Seventh Extension Agreement is dated as of September 29, 2005 between
Tollgrade Communications, Inc., having an address at 493 Nixon Road, Cheswick,
PA 15024 (“Tollgrade”) and Dictaphone Corporation, acting through its Electronic
Manufacturing Services Division, with an address at 3900 W. Sarno Rd.,
Melbourne, FL 32934 (“Dictaphone”).
WHEREAS, Tollgrade (as successor in interest to Acterna Corporation) and
Dictaphone are parties to a Supply Agreement dated July 25, 2002, which sets
forth the terms pursuant to which Dictaphone manufactures and supplies to
Tollgrade, and Tollgrade purchases from Dictaphone, certain products (the
“Supply Agreement”);
WHEREAS, the Supply Agreement was initially scheduled to expire on July 24,
2004, and has been successively extended through September 30, 2005;
WHEREAS, Tollgrade and Dictaphone desire to replace the Supply Agreement with a
new supply agreement, but have not yet completed negotiations with respect to
such new supply agreement; and
WHEREAS, Tollgrade and Dictaphone desire to further extend the term of the
Supply Agreement through December 31, 2005 or until a new supply agreement is
executed, if sooner;
NOW THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the parties agree as follows:
1. Extension of Supply Agreement. The parties hereby agree that the Supply
Agreement is hereby extended through December 31, 2005 or until such time as the
parties execute a new supply agreement, if sooner.
2. Miscellaneous. Except as extended hereby, the provisions of the Supply
Agreement shall remain in full force and effect. This Seventh Extension
Agreement will be governed in all respects by the laws of the Commonwealth of
Pennsylvania without reference to any choice of law provisions. This Seventh
Extension Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.
IN WITNESS WHEREOF, the parties have hereunto set their hands the date first
above written.

                      TOLLGRADE COMMUNICATIONS, INC.       DICTAPHONE
CORPORATION    
 
                   
By:
  /s/ Jennifer M. Reinke       By:   /s/ James Davis    
 
                   
Name:
  Jennifer M. Reinke       Name:   James Davis    
Title:
  Assistant Secretary       Title:   Sr. V.P., Operations    

46